UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
                 -against-                               MEMORANDUM & ORDER
                                                          18-CR-33 (S-2) (NGG)
ANDRE BARNABY, et al.,
                              Defendants.



      NICHOLAS G. GARAUFIS, United States District Judge.
      This is a criminal prosecution charging Defendants with racket-
      eering, violations of the Hobbs Act, and unlawful use or
      possession of firearms. Pending before the court are motions to
      dismiss four firearm-related charges predicated on attempted
      Hobbs Act robbery, after the Second Circuit vacated and re-
      manded this court’s prior decision dismissing those counts from
      the indictment. See United States v. Cheese, 849 Fed. App’x 19, 20
      (2d Cir. 2021). Also pending are motions to dismiss one firearm-
      related charge predicated on racketeering; motions to dismiss
      four counts of committing physical violence in furtherance of a
      plan to commit Hobbs Act robbery; a motion to dismiss one fire-
      arm-related charge predicated on Hobbs Act robbery; motions to
      sever; motions to suppress physical evidence, post-arrest state-
      ments, and cellphone data; and various discovery and disclosure
      motions. 1
      For the reasons stated below, the motions to dismiss the firearm-
      related counts are DENIED; the motions to dismiss the counts for
      committing physical violence under the Hobbs Act are
      GRANTED; the motions to suppress are DENIED; the motions for




      1
          Additional pending motions have been mooted by guilty pleas.




                                           1
     a bill of particulars are DENIED; and motions to sever and to
     compel discovery are DENIED as premature with leave to renew.

         BACKGROUND
I.
     The court assumes familiarity with the factual and procedural
     history of this case and summarizes that history only insofar as it
     is necessary to resolve the pending motions.

         A. The Prior Indictments
     On January 18, 2018, a grand jury in the Eastern District of New
     York returned a 3-count indictment (the “First Indictment”)
     against three defendants. (First Indictment (Dkt. 17).) On July
     11, 2019, the Government filed a 14-count superseding indict-
     ment (the “First Superseding Indictment”) against 17
     defendants. (First Superseding Indictment (Dkt. 71).) The First
     Superseding Indictment charged various combinations of de-
     fendants with racketeering, predicated on twelve underlying
     racketeering acts; Hobbs Act robbery; attempted Hobbs Act rob-
     bery; and firearm-related charges predicated on racketeering,
     attempted Hobbs Act robbery, and actual Hobbs Act robbery.
     (See id.)

         B. The Prior Motions to Dismiss
     On August 7, 2019, Defendant Constantin Cheese moved to dis-
     miss one firearm count predicated on attempted Hobbs Act
     robbery from the First Superseding Indictment. (See Cheese Mot.
     to Dismiss (Dkt. 189).) Four other defendants joined his motion,
     challenging the same charges against them. On February 12,
     2020, this court dismissed those counts on the grounds that at-
     tempted Hobbs Act robbery is not a predicate “crime of violence”
     for 18 U.S.C. § 924(c) liability under the Supreme Court’s deci-
     sion in United States v. Davis, 139 S. Ct. 2319 (2019). See United
     States v. Cheese, No. 18-cr-33-2 (NGG), 2020 WL 705217
     (E.D.N.Y. Feb. 12, 2020). The Government appealed. On June 7,




                                     2
2021, the Second Circuit vacated this court’s order and re-
manded for further proceedings, consistent with its recent
holding in United States v. McCoy, 995 F.3d 32, 55 (2d Cir. 2021).
See Cheese, 849 Fed. App’x at 20.

    C. The Second Superseding Indictment
While the appeal was pending, the Government filed the opera-
tive 20-count second superseding indictment (the “Second
Superseding Indictment”). (Second Superseding Indictment
(Dkt. 373).) In the Second Superseding Indictment, the Govern-
ment reasserts the charges from the preceding indictment and
asserts six new charges, including four added counts for commit-
ting physical violence in furtherance of a plan to commit Hobbs
Act robbery. (See id.)
The Second Superseding Indictment alleges that Defendants are
members of the Makk Balla Brims, a set of the Bloods gang based
in the South Jamaica neighborhood of Queens, New York, who
participated, in various combinations, in a series of related actual
and attempted robberies between May and December 2017. The
alleged events are summarized below:
   •   May 3: Robbery of jewelry and currency from an individ-

       ual, Jane Doe #1 (id. ¶ 11);

   •   September 7: Robbery of a drug-trafficking business in

       South Jamaica, NY (id. ¶¶ 13-14);

   •   September 23: Robbery of a barber shop in Jamaica, NY

       (id. ¶¶ 16-17);




                                 3
    •   September 29: Robbery of a narcotics trafficking busi-

        ness in Elmont, NY (id. ¶¶ 19-20) 2;

    •   October 3: Robbery of a narcotics trafficking business in

        Hempstead, NY (id. ¶¶ 22-23);

    •   October 4: Robbery of jewelry and currency from an in-

        dividual, Jane Doe #2 (id. ¶ 24);

    •   October 11: Robbery of employees of a jewelry business

        in Queens, NY (id. ¶¶ 26-27);

    •   October 16: Attempted robbery of a narcotics trafficking

        business in Port Washington, NY (id. ¶¶ 29-30);

    •   October 28: Robbery of jewelry and currency from one

        or more individuals (id. ¶ 31);

    •   November 14: Attempted robbery of an auto body shop

        business in Flushing, NY (id. ¶¶ 33-34);

    •   November 18: Robbery of jewelry and electronic devices

        from one or more individuals (id. ¶ 35);




2
 The defendants associated with the September 29, October 11, and No-
vember 14 allegations were charged with robbery under state law and
attempted robbery under the Hobbs Act as predicate racketeering acts.




                                 4
     •   November 19: Attempted robbery of jewelry and cur-

         rency from one or more individuals (id. ¶ 36);

     •   December 5: Robbery of jewelry from one or more indi-

         viduals (id. ¶ 37).

In connection with the allegations, various combinations of de-
fendants are charged with racketeering (Count One) (id. ¶¶ 8-9);
unlawful use of firearms in furtherance of racketeering (Count
Two) (id. ¶ 38); Hobbs Act robbery (Counts Three, Five, and
Ten) (id. ¶¶ 39, 41, 46); unlawful use of firearms in furtherance
of Hobbs Act robbery (Counts Four, Six, and Eleven) (id. ¶¶ 40,
42, 47); attempted Hobbs Act robbery (Counts Seven, Twelve,
Fifteen, and Eighteen) (id. ¶¶ 43, 48, 51, 54); committing physi-
cal violence in furtherance of a plan to commit Hobbs Act robbery
(Counts Eight, Thirteen, Sixteen, and Nineteen) (id. ¶¶ 44, 49,
52, 55); and unlawful use of firearms in furtherance of the at-
tempted Hobbs Act robbery counts and the committing physical
violence under the Hobbs Act counts (Counts Nine, Fourteen,
Seventeen, and Twenty) (id. ¶¶ 45, 50, 53, 56).

n.   DEFENDANTS’ MOTIONS TO DISMISS THE FIREARM
     COUNT PREDICATED ON THE RACKETEERING
     CHARGE

Defendants Brandon Darby, Antonio Davis, Avery Mitchell,
Nahjuan Perry, James Roberson, and Shamel Simpkins (the
“Racketeering Defendants”) move to dismiss Count Two of the
Second Superseding Indictment, which charges them with the
unlawful use of firearms in furtherance of a crime of violence, in
violation of 18 U.S.C. § 924(c). They argue that racketeering, as
it is alleged here, is not a crime of violence under the statute.
(Darby Mot. to Dismiss (Dkt. 403); Davis Mot. to Dismiss (Dkt.
420); Mitchell Mot. to Dismiss (Dkt. 409); Perry Mot. to Dismiss




                                 5
(Dkt. 410); Roberson Mot. to Dismiss (Dkt. 402); Simpkins Mot.
to Dismiss (Dkt. 414).) As explained below and contrary to the
Racketeering Defendants’ assertion, the racketeering charge
(Count One) at issue is predicated on acts that qualify as crimes
of violence under the statute, and therefore their motions to dis-
miss Count Two are denied. See United States v. Ivezaj, 568 F.3d
88, 96 (2d Cir. 2009) (“Because racketeering offenses hinge on
the predicate offenses comprising the pattern of racketeering ac-
tivity, we look to the predicate offenses to determine whether a
crime of violence is charged.”).

    A. Crimes of Violence Under Section 924(c)
Section 924(c) defines a “crime of violence” as a felony that:
    (A) has as an element the use, attempted use, or threatened
    use of physical force against the person or property of an-
    other, or
    (B) that by its nature, involves a substantial risk that physical
    force against the person or property of another may be used
    in the course of committing the offense.
18 U.S.C. § 924(c)(3). In United States v. Davis, the Supreme
Court held that Subsection B (“the Residual Clause”) was uncon-
stitutionally vague. 139 S. Ct. at 2336. As a result, a “crime of
violence” under Section 924(c) must satisfy Subsection (A) such
that the crime “has as an element the use, attempted use, or
threatened use of physical force.” 18 U.S.C. § 924(c)(3)(A) (“the
Elements Clause”).
The court applies the “categorical approach” to determine
whether a charge satisfies the Elements Clause. See United States
v. Hill, 890 F.3d 51, 55 (2d Cir. 2018), cert. denied, 139 S. Ct.
844 (2019) (applying the categorical approach to Hobbs Act rob-
bery). The categorical approach “involves two steps: first [the
court] identif[ies] the elements of the predicate conviction by de-
termining the minimum criminal conduct a defendant must




                                 6
commit to be convicted; second, [the court] determine[s]
whether that minimum criminal conduct has as an element the
use, attempted use, or threatened use of physical force.” United
States v. Moore, 916 F.3d 231, 240 (2d Cir. 2019).3 Determining
the minimal conduct necessary for conviction “requires more
than the application of legal imagination to the statute’s lan-
guage.” Hill, 890 F.3d at 56 (quoting Gonzales v. Duenas-Alvarez,
549 U.S. 183, 193 (2007)). “To show that a particular reading of
the statute is realistic, a defendant must at least point to his own
case or other cases in which the courts in fact did apply the stat-
ute in the manner for which he argues.” Id. 4

     B. Racketeering as a Crime of Violence
The racketeering statute provides:
     It shall be unlawful for any person employed by or associated
     with any enterprise engaged in, or the activities of which af-
     fect, interstate or foreign commerce, to conduct or
     participate, directly or indirectly, in the conduct of such en-
     terprise’s affairs through a pattern of racketeering activity or
     collection of unlawful debt.
18 U.S.C. § 1962(c). A “pattern of racketeering” requires “at least
two acts of racketeering activity.” Id. § 1961(5).




3 When quoting cases, and unless otherwise noted, all citations and quota-
tion marks are omitted, and all alterations are adopted.
4
  The “realistic probability” test does not apply where the plain language
of a statute renders it a categorical mismatch. See Hylton v. Sessions, 897
F.3d 57, 63 (2d Cir. 2018); Williams v. Barr, 960 F.3d 68, 78 (2d Cir.
2020). If a statute fails a categorical analysis on its face, the court does not
consider whether the statute might pass a categorical analysis based on
how it is applied in practice. See, e.g., United States v. Fernandez-Taveras, -
- F. Supp. 3d --, 18-cr-455 (NGG), 2021 WL 66485, at *5 (E.D.N.Y. Jan. 7,
2021).




                                       7
“Because racketeering offenses hinge on the predicate offenses
comprising the pattern of racketeering activity, we look to the
predicate offenses to determine whether a crime of violence is
charged.” Ivezaj, 568 F.3d at 96. Racketeering therefore qualifies
as a crime of violence when the Government proves “(1) the com-
mission of at least two acts of racketeering and (2) at least two
of those acts qualify as ‘crimes of violence’ under § 924(c).” Id.
The racketeering charge in Count One is premised on fourteen
alleged racketeering acts. The Government charges each Racket-
eering Defendant with at least three racketeering acts. At least
two of the racketeering acts charged against each Racketeering
Defendant are Hobbs Act robbery, attempted Hobbs Act robbery,
and/or state law robbery. Each of those predicate racketeering
acts qualifies as a crime of violence. See Hill, 890 F.3d at 53, 60
(holding that Hobbs Act robbery is categorically a crime of vio-
lence); United States v. Pereira-Gomez, 903 F.3d 155, 166 (2d Cir.
2018), cert. denied, 139 S. Ct. 1600 (2019) (holding that state
law robbery under N.Y. Penal Law § 160.00 qualifies as a crime
of violence under the Sentencing Guidelines); McCoy, 995 F.3d
at 55 (holding that attempted Hobbs Act robbery is categorically
a crime of violence). Accordingly, Count Two of the Second Su-
perseding Indictment is properly predicated on a crime of
violence and the Racketeering Defendants’ motions to dismiss are
denied.

m. DEFENDANTS’ MOTIONS TO DISMISS FIREARM-
    RELATED COUNTS PREDICATED ON ATTEMPTED
    HOBBS ACT ROBBERY CHARGES

Defendants charged in Counts Nine, Fourteen, Seventeen, and
Twenty of the Second Superseding Indictment move to dismiss
those counts, which charge them with unlawful use of firearms
in furtherance of attempted Hobbs Act robbery in violation of




                                8
Section 924(c). 5 (Cheese Mot. to Dismiss (Dkt. 408); Davis Mot.
to Dismiss; Mitchell Mot. to Dismiss; Perry Mot. to Dismiss; Ray-
mond Mot. to Dismiss; Roberson Mot. to Dismiss; Simpkins Mot.
to Dismiss.) Because attempted Hobbs Act robbery qualifies as a
crime of violence for Section 924(c) liability, the court denies De-
fendants’ motions. See McCoy, 995 F.3d at 57.
In McCoy, the Second Circuit held that attempted Hobbs Act rob-
bery satisfies the Elements Clause of Section 924(c). Id. at 55.
Applying the categorical approach, the Second Circuit reasoned
that:
     for substantive crimes of violence that include the use of
     physical force as an element, defendants also commit crimes
     of violence when commission of those crimes is attempted--
     because such attempts necessarily require (a) an intent to
     complete the substantive crime (including an intent to use
     physical force) and (b) a substantial step towards completing
     the crime (which logically means a substantial step towards
     completion of all of that crime's elements, including the use
     of physical force).
Id. The Second Circuit stated that, “[b]ecause [the court] held in
Hill that Hobbs Act robbery categorically constitutes a crime of
violence, it follows as a matter of logic that an attempt to commit
Hobbs Act robbery—which the statute also expressly prohibits,
see 18 U.S.C. § 1951(a)—categorically qualifies as a crime of vi-
olence.” Id. (citing Hill, 890 F.3d at 53).


5
  Counts Nine, Fourteen, Seventeen, and Twenty in the Second Supersed-
ing Indictment were previously alleged as Counts Eight, Ten, Twelve, and
Fourteen in the First Superseding Indictment. For purposes of clarity, in
light of the Second Circuit’s vacatur and remand of the court’s dismissal of
those counts from the First Superseding Indictment, this Memorandum &
Order resolves the pending motions to dismiss all firearm-related charges
by reference to the relevant counts from the Second Superseding Indict-
ment.




                                     9
Accordingly, the court holds that Counts Nine, Fourteen, Seven-
teen, and Twenty of the Second Indictment are properly
predicated on crimes of violence, and Defendants’ motions to dis-
miss those counts are denied. 6

IV. DEFENDANTS’ MOTIONS TO DISMISS COUNTS FOR
     COMMITTING PHYSICAL VIOLENCE IN FURTHERANCE
     OF A PLAN TO COMMIT HOBBS ACT ROBBERY

Defendants Cheese, Darby, Davis, Mitchell, Perry, Raymond,
Roberson, and Simpkins move to dismiss Counts Eight, Thirteen,
Sixteen, and Nineteen for committing physical violence in fur-
therance of a plan to commit robbery under the Hobbs Act, 18
U.S.C. § 1951(a). (Cheese Mot. to Dismiss; Darby Mot. to Dis-
miss; Davis Mot. to Dismiss; Mitchell Mot. to Dismiss; Perry Mot.
to Dismiss; Raymond Mot. to Dismiss; Roberson Mot. to Dismiss;
Simpkins Mot. to Dismiss.) They argue that the charges are
barred by the Double Jeopardy Clause of the Fifth Amendment;
that they are not sufficiently pleaded; and that they violate core
principles of due process. (Id.) For the reasons stated below, De-
fendants’ motions are granted on the grounds that the indictment
is improperly multiplicitous in violation of the Double Jeopardy
Clause. 7 Because the court decides the issue on Double Jeopardy
grounds, it is not necessary to address Defendants’ alternative ar-
guments for dismissal.




6
  Because the court finds that the Section 924(c) charges are properly pred-
icated on attempted Hobbs Act robbery, it does not need to reach
Defendants’ argument that those charges should be dismissed because they
could not be predicated on the counts for committing physical violence in
furtherance of a plan to commit Hobbs Act robbery. (See, e.g., Mitchell Mot.
to Dismiss at 6.)
7
 Defendants Barnaby and Grant did not move to dismiss these counts. The
court dismisses the relevant charges against them sua sponte on the same
grounds.




                                    10
    A. Applicable Law
         1. Double Jeopardy and the Blockburger Test
The Double Jeopardy Clause of the Fifth Amendment provides
that no person shall “be subject for the same offence to be twice
put in jeopardy of life or limb.” U.S. Const. Amend. V. The Clause
“assur[es] that the court does not exceed its legislative authori-
zation by imposing multiple punishments for the same offense.”
Brown v. Ohio, 432 U.S. 161, 165 (1977). Under the Double
Jeopardy Clause, “[a]n indictment is multiplicitous if it charges
the same crime in two counts.” United States v. Ansaldi, 372 F.3d
118, 124 (2d Cir. 2004). “[T]he critical double jeopardy inquiry
is not factual, i.e., whether the same conduct is at issue in charges
brought under different statutes, but legal, i.e., whether the ‘of-
fense’—in the legal sense, as defined by Congress—complained
of in one count is the same as that charged in another.” United
States v. Basciano, 599 F.3d 184, 198 (2d Cir. 2010). The poten-
tial harm of a multiplicitous indictment is that it may “create[]
an exaggerated impression of a defendant’s criminal activity by
charging ‘an offense multiple times, in separate counts, when, in
law and fact, only one crime has been committed.’” United States
v. Polizzi, 257 F.R.D. 33, 36 (E.D.N.Y. 2009) (quoting United
States v. Chacko, 169 F.3d 140, 145 (2d Cir. 1999).)
Courts apply the same-elements test established in Blockburger v.
United States, 284 U.S. 299 (1932), to determine whether
charges are unlawfully multiplicitous. See Basciano, 599 F.3d at
196-97. “The Blockburger inquiry asks whether each offense con-
tains an element not contained in the other, and provides that, if
not, they are the same offense and double jeopardy bars addi-
tional punishment and successive prosecution.” Id. “If each
section requires proof of at least one fact that the other does not,
there are two offenses, and it is presumed that the legislature in-
tended to authorize prosecution and punishment under both. In
that circumstance, the imposition of multiple punishments does




                                 11
not violate the Double Jeopardy Clause.” United States v.
Weingarten, 713 F.3d 704, 708 (2d Cir. 2013).
In United States v. Weingarten, for example, the Second Circuit
applied the Blockburger test to determine whether convictions for
“transport[ing] [a minor] in interstate or foreign commerce . . .
with intent that the [minor] engage in . . . [criminal] sexual ac-
tivity” under 18 U.S.C. § 2423(a) and for “travel[ing] in foreign
commerce, for the purpose of engaging in any illicit sexual con-
duct with another person” under 18 U.S.C. § 2423(b) violated
the Double Jeopardy Clause. 713 F.3d 704 (2d Cir. 2013). De-
fendant argued, unsuccessfully, that “transporting” a minor
necessarily required “traveling with” that minor, such that the
first conviction was a lesser included offense of the second. In
upholding both convictions, the court reasoned that the defend-
ant’s definition of “transporting” was unduly narrow, given that
someone could “transport” a minor by doing so through an agent
without physically accompanying the minor and could “travel
with” a minor without being the person who was “transporting”
the minor. Id. at 708-09. The court concluded that the two crimes
each included an element that the other did not because the first
required proof of “transporting” a minor, which the second con-
viction did not require, and the second required proof of
“traveling with” a minor, which the first conviction did not re-
quire. Id.

        2. The Elements of the Charged Hobbs Act Crimes
The Hobbs Act provides that:
    Whoever in any way or degree obstructs, delays, or affects
    commerce or the movement of any article or commodity in
    commerce, by robbery or extortion or attempts or conspires
    so to do, or commits or threatens physical violence to any per-
    son or property in furtherance of a plan or purpose to do
    anything in violation of this section shall be fined under this
    title or imprisoned not more than twenty years, or both.




                               12
18 U.S.C. § 1951(a) (emphasis added).
In Scheidler v. Nat’l Org. for Women, Inc., the Supreme Court held
that the “commit[ting] or threaten[ing] physical violence” clause
of the Hobbs Act does not create a “freestanding physical violence
offense.” 547 U.S. 9, 23 (2006) (“NOW III”) (“Congress did not
intend to create a freestanding physical violence offense in the
Hobbs Act. It did intend to forbid acts or threats of physical vio-
lence in furtherance of a plan or purpose to engage in . . . robbery
or extortion (and related attempts and conspiracies).”). Accord-
ingly, the Hobbs Act is divided into two independent crimes: (1)
Hobbs Act robbery and (2) Hobbs Act extortion. See United States
v. Walker, 314 F. Supp. 3d 400, 409 (E.D.N.Y. 2018).
The crimes of Hobbs Act robbery and Hobbs Act extortion are
indivisible. Walker, 314 F. Supp. 3d at 413. A defendant may be
convicted of attempt or conspiracy to commit Hobbs Act robbery
or extortion, but “cannot be convicted of both attempt and a sub-
stantive offense, let alone punished for both.” United States v.
Bicaksiz, 194 F.3d 390, 395 n.7 (2d Cir. 1999). “If a defendant
cannot be convicted for both Hobbs Act extortion and attempted
extortion, then it must logically follow that the same prohibition
applies when a defendant is convicted of violence in furtherance
of Hobbs Act extortion and attempted extortion.” United States v.
Yuan Li, No. 18-cr-302 (BMC), 2020 WL 6393038, at *8
(E.D.N.Y. Nov. 2, 2020). A Hobbs Act crime “may be committed
through multiple alternative means, robbery or violence in fur-
therance of a plan to commit robbery, but always as part of a
single element.” Walker, 314 F. Supp. 3d at 409. Under the Block-
burger test, a charge for violence in furtherance of robbery is
multiplicitous of a robbery charge because “violence in further-
ance of Hobbs Act Robbery necessarily requires proof of the same
elements as Hobbs Act Robbery.” Id.




                                13
In Walker, Judge Weinstein considered whether one count,
which charged Hobbs Act robbery, was multiplicitous with an-
other count, which charged the commission of violence in
furtherance of Hobbs Act robbery. After identifying the elements
of each charged crime, the court observed that the only distinc-
tion between the two was “the in furtherance of a robbery clause”
in the second count. Id. at 413 (emphasis in original). Because
“[t]he act of taking property through physical force in [the Hobbs
Act robbery count] encapsulates the use of force in furtherance
of a robbery in [commission of violence in furtherance of Hobbs
Act robbery count],” the court concluded that the counts were
multiplicitous, and explained that:
    Charging both counts violated double jeopardy. Hobbs Act
    Robbery is indivisible. A defendant may be convicted under
    the statute for robbery or violence in furtherance of robbery,
    but not both. These are different means not separate ele-
    ments. Congress did not intend for a single criminal act to
    give rise to separate units of prosecution.
Walker, 314 F. Supp. 3d at 413.
Notably, Judge Weinstein’s approach in Walker is consistent with
the comments to the Model Federal Jury Instructions on the
Hobbs Act:
    The Hobbs Act, 18 U.S.C. § 1951, seems on its face to de-
    scribe three separate offenses: (1) robbery; (2) extortion;
    and (3) committing or threatening physical violence in fur-
    therance of a plan or purpose to violate section 1951.
    However, in National Organization for Women, Inc. v.
    Scheidler (Scheidler III), the Supreme Court held that the
    third putative offense does not “create a freestanding physi-
    cal violence offense,” but rather must be read restrictively to
    proscribe only the commission or threat of violence in fur-
    therance of a plan to commit robbery or extortion. Thus, it




                               14
    seems that [the violence in furtherance clause is] only appli-
    cable when the defendant planned to commit robbery or
    extortion, but instead committed or threatened some act of
    violence not amounting to an attempted robbery or extor-
    tion, a small subset of cases that will rarely be charged.
3–50 Sand’s Modern Federal Jury Instructions–Criminal P 50.01
(2017). Both Walker and the model instructions are consistent
with NOW III’s clear statement that “Congress did not intend to
create a freestanding physical violence offense in the Hobbs Act.”
NOW III, 547 U.S. at 23.

         3. Pretrial Dismissal of Multiplicitous Counts
The decision of whether to dismiss multiplicitous counts prior to
trial “is a matter for trial court discretion, and is most appropriate
when the mere making of the charges would prejudice the de-
fendant with the jury.” United States v. Reed, 639 F.2d 896, 905
n.6 (2d Cir. 1981); see also Polizzi, 257 F.R.D. at 36. Where the
risk of prejudice is minor, the decision may be reserved, as the
Double Jeopardy problem will be moot if the jury does not return
multiplicitous verdicts or, if it does, then the court may resolve
the problem at the punishment stage. See Ball v. United States,
470 U.S. 856, 859 (1985) (“[T]he Government [has] broad dis-
cretion to conduct criminal prosecutions, including its power to
select the charges to be brought in a particular case.”); see also
United States v. Josephberg, 459 F.3d 350, 355 (2d Cir. 2006) (“If
the jury convicts on more than one multiplicitous count, the de-
fendant’s right not to suffer multiple punishments for the same
offense will be protected by having the court enter judgment on
only one of the multiplicitous counts [or by] . . . vacat[ing] the
conviction on all but one.”). Nonetheless, “[i]f an indictment is
multiplicitous on its face, then the multiplicitous count(s) should
be dismissed pre-trial.” United States v. Miller, 26 F. Supp. 2d 415,
422 (N.D.N.Y. 1998); see also Polizzi, 257 F.R.D. at 36-37 (“Dis-
trict courts presented with what are recognized before or during




                                 15
trial to be multiplicitous indictments will avoid any problem by
requiring the prosecution to elect between counts charged rather
than by merging the counts at sentencing.”)

    B. Discussion
Defendants argue that the Section 1951(a) charges for commit-
ting physical violence in furtherance of attempted robbery in
Counts Eight, Thirteen, Sixteen, and Nineteen must be dismissed
because they are multiplicitous with the Section 1951(a) at-
tempted robbery charges in Counts Seven, Twelve, Fifteen and
Eighteen. (See, e.g., Cheese Br. at 9.) Defendants are also charged
with firearm-related counts predicated on each of those pairs of
Section 1951(a) charges. (See Second Superseding Indictment ¶¶
45, 50, 53, 56.) Defendants contend that the Section 1951(a)
counts fail the Blockburger test because the elements of the at-
tempted robbery charges entirely subsume the elements of the
committing physical violence charges. (See Cheese Br. at 9
(“[T]he Government’s charging theory here violates Double
Jeopardy because committing physical violence in furtherance of
a plan to commit Hobbs Act robbery would always be a substan-
tial step in furtherance of Hobbs Act robbery—that is, it would
always amount to an attempt.”).) The Government responds that
the motions should be denied because the challenged counts
charge defendants with separate crimes and that, even if the in-
dictment is multiplicitous, the court should reserve decision or
deny the motions as premature. (See Gov’t Opp. (Dkt. 427) at 24-
28.)
The Government alleges that the charged defendants partici-
pated in attempted violent robberies on September 29, October
11, October 16, and November 14, 2017. For each of those four
attempted robberies, the Second Superseding Indictment
charges defendants with two Hobbs Act counts in violation of
Section 1951(a) (attempted Hobbs Act robbery and committing




                                16
physical violence in furtherance of a plan to commit Hobbs Act
robbery) and one firearm-related count:

   •   The September 29, 2017 attempted robbery of a narcotics

       trafficking business in Elmont, New York: Defendants

       Barnaby, Darby, Grant, Raymond, Roberson, and Simp-

       kins are charged with Count Seven (attempted Hobbs Act

       robbery in violation of Section 1951(a)); Count Eight

       (committing physical violence in furtherance of a plan to

       commit Hobbs Act robbery in violation of Section

       1951(a)); and Count Nine (unlawful use of firearms in

       furtherance of Counts Seven and Eight);

   •   The October 11, 2017 attempted robbery of a jewelry

       business in Queens, New York: Defendants Roberson and

       Simpkins are charged with Count Twelve (attempted

       Hobbs Act robbery in violation of Section 1951(a)); Count

       Thirteen (committing physical violence in furtherance of

       a plan to commit Hobbs Act robbery in violation of Sec-

       tion 1951(a)); and Count Fourteen (unlawful use of

       firearms in furtherance of Counts Twelve and Thirteen);

   •   The October 16, 2017 attempted robbery of a narcotics-

       trafficking business in Port Washington, New York: De-

       fendants Barnaby, Cheese, Davis, Roberson, and

       Simpkins are charged with Count Fifteen (attempted




                              17
        Hobbs Act robbery in violation of Section 1951(a)); Count

        Sixteen (committing physical violence in furtherance of a

        plan to commit Hobbs Act robbery in violation of Section

        1951(a)); and Count Seventeen (unlawful use of a fire-

        arm in furtherance of Counts Fifteen and Sixteen);

    •   The November 14, 2017 attempted robbery of an auto-

        body shop in Flushing, New York: Defendants Davis,

        Mitchell, Perry, Roberson, and Simpkins are charged with

        Count Eighteen (attempted Hobbs Act robbery in viola-

        tion of Section 1951(a)); Count Nineteen (committing

        physical violence in furtherance of a plan to commit

        Hobbs Act robbery in violation of Section 1951(a)); and

        Count Twenty (unlawful use of a firearm in furtherance

        of Counts Eighteen and Nineteen).
Defendants assert that the elements of attempted Hobbs Act rob-
bery are:

   i.   Knowingly

 ii.    Attempting (i.e., taking a substantial step in furtherance

        of the attempted crime)

 iii.   To obstruct, delay, or affect by robbery

 iv.    The movement of any article in interstate commerce.
(Cheese Br. at 9.)




                                18
Defendants identify the elements of committing physical violence
in furtherance of a plan to commit Hobbs Act robbery as:

   i.   Knowingly

 ii.    Committing or threatening physical violence against any

        person or property

 iii.   in furtherance of

 iv.    a plan to obstruct, delay, or affect by robbery

  v.    the movement of any article in interstate commerce.
(Id.) Based on the above breakdown of the charges, Defendants
contend that elements (ii) and (iii) of committing physical vio-
lence would always satisfy element (ii) of attempted Hobbs Act
robbery (the “substantial step” element). See United States v. Mar-
tinez, 775 F.2d 31, 35 (2d Cir. 1985) (“[A] substantial step must
be something more than mere preparation, yet may be less than
the last act necessary before the actual commission of the sub-
stantive crime.”) Accordingly, Defendants argue that proving a
charge of committing physical violence under the Hobbs Act does
not “require proof of an additional fact” that is not required to
prove attempted Hobbs Act robbery. (See Cheese Br. at 8, citing
Blockburger, 284 U.S. at 304.)
The Government disagrees. (Gov’t Opp. at 27-28.) Relying on
dicta from Nikolla, 95 F.3d at 54, it argues that committing phys-
ical violence under the Hobbs Act creates a “separate basis of
liability.” (Id. at 22.) Nikolla, however, resolved the unrelated
question of whether committing physical violence in furtherance
of a Hobbs Act violation was categorically a crime of violence un-
der the Elements Clause of Section 924(c), and held that it was.
Nikolla did not address the multiplicity question currently before




                                19
the court, and therefore does not decide the question presented
here.
The Government also cites United States v. Dervishaj, 787 Fed.
App’x 12 (2d Cir. 2019), for the proposition that the court has
previously upheld Hobbs Act convictions based on charges that
are the same as the ones in the Second Superseding Indictment.
In Dervishaj—a summary order without precedential effect—the
Second Circuit declined to consider the merits of the defendant’s
challenge to his nine Hobbs Act convictions on the grounds that
he did not raise the argument at trial. See Dervishaj, 787 Fed.
App’x at 15. There is no dispute about waiver in this case, given
that Defendants have filed timely pre-trial motions in the district
court. Accordingly, Dervishaj does not offer guidance on whether
the Hobbs Act charges in this case are multiplicitous.
The Government alternatively contends that, even if a risk of a
multiplicitous verdict exists, it would be premature to dismiss the
multiplicitous charges at this stage in the prosecution. (Gov’t
Opp. at 28.) The Government relies primarily on Josephberg,
where defendants were charged with obstructing the administra-
tion of tax laws and with tax evasion, among other charges. See
Josephberg, 459 F.3d at 352. The district court dismissed one of
those counts from the indictment as multiplicitous, but the Sec-
ond Circuit reversed, holding that the dismissal was premature.
Id. at 355 (quoting Ball, 470 U.S. at 860) (“there is no bar to the
Government’s proceeding with prosecution simultaneously under
the two statutes.”) (emphasis added).
Josephberg does not compel the result that the Government
seeks. Unlike in Josephberg, Defendants here are charged with
two alternative methods of committing one indivisible crime,
which is prohibited under a single section of the criminal code,
rather than by two separate statutes. See Walker, 314 F. Supp. 3d
at 413 (dismissing charges for violence in furtherance of Hobbs
Act robbery as multiplicitous of Hobbs Act robbery charges based




                                20
on the indivisibility of the crime); see also NOW III, 547 U.S. at
23 (holding that there is no “freestanding physical violence of-
fense in the Hobbs Act”). Where, as here, the indictment charges
defendants with violating the same statutory section in multiplic-
itous counts, the court may dismiss the multiplicitous charges
prior to trial. See Reed, 639 F.2d at 905 n.6 (deeming whether to
dismiss multiplicitous counts “a matter of trial court discretion”).
Dismissing the multiplicitous counts at this stage is appropriate
to avoid “creat[ing] an exaggerated impression” of Defendants’
alleged criminal activity before the jury. Polizzi, 257 F.R.D. at 36.
The Government added the multiplicitous Section 1951(a)
Hobbs Act charges after this court dismissed Section 924(c)
charges that were predicated on attempted Hobbs Act robbery,
quite likely to ensure that the defendants were charged with a
valid predicate for the dismissed Section 924(c) charges. See Ni-
kolla, 950 F.3d at 52 (holding that committing physical violence
under Section 1951(a) is categorically a crime of violence for
purposes of Section 924(c) liability). After the Second Circuit’s
Cheese decision, the Government’s Section 924(c) charges are
validly predicated on the counts of attempted Hobbs Act robbery
without resort to the multiplicitous counts. Meanwhile, main-
taining the multiplicitous counts risks unnecessarily
overcharging Defendants before the jury, and the court declines
to do so here. See Polizzi, 257 F.R.D. at 36.
Because the Government has charged defendants with commit-
ting two alternate means of violating a single criminal
prohibition, and because dismissal at this pretrial stage is within
the court’s discretion under the circumstances, the counts for
committing physical violence in furtherance of a plan to commit
Hobbs Act robbery are dismissed.




                                 21
V. MOTIONS TO SEVER
Defendants Darby, Davis, Elias, Raymond, Thompson, and
Woods move to sever their trials for efficiency purposes or to
avoid the risk of spillover prejudice from racketeering-related
charges to the defendants who were not charged with racketeer-
ing. The Government contends that joint trial of all defendants is
necessary to efficiently try the issues and that the risk of prejudice
will be resolved by instructing the jury not to consider racketeer-
ing evidence against non-racketeering defendants.
Separately, Defendants Cheese, Darby, Davis, Henderson, Rob-
erson, Simpkins, and Woods move to sever their trial from that
of co-defendant Latiff Thompson. They argue that, because they
expect that the Government will seek to introduce Thompson’s
post-arrest statements and that Thompson will not testify, failure
to sever their trials would violate the Confrontation Clause of the
Sixth Amendment. The Government disagrees and asserts that
any potential Confrontation Clause problem could be solved by
redacting or omitting references to the moving Defendants’
names from Thompson’s statements. (Gov’t Opp. at 40.)
The severance motions are premature. Accordingly, the motions
are DENIED with leave to renew prior to trial.

VI. MOTIONS TO SUPPRESS AND DISMISS
    A. Suppression of Evidence Identified in Automobile
       Search and Motion to Dismiss Count Four
Defendants Henderson, Thompson, and Woods move to suppress
evidence from the September 7 traffic stop during which police
searched Elias’s car and identified a firearm and other items, on
the grounds that the search violated the Fourth Amendment.
(Henderson Mot. (Dkt. 411); Thompson Mot. (Dkt. 416); Woods
Mot. (Dkt. 404).) Relatedly, Defendant Elias moves to dismiss
Count Four of the Second Superseding Indictment on the




                                 22
grounds that the Government cannot show a Section 924(c) vio-
lation based on evidence obtained in violation of the Fourth
Amendment. (Elias Mot. (Dkt. 419) at 2.) The Government sub-
mits that it intends to rely on testimonial evidence for Count Four
and does not intend to seek to introduce evidence of the firearm.
(Gov’t Opp. at 64). Accordingly, Elias’s motion to dismiss is de-
nied, and Henderson’s, Thompson’s, and Woods’s motions to
suppress the firearm are denied as moot.

    B. Suppression of Defendant Thompson’s July 16,
       2019 Post-Indictment Statements
Defendant Thompson moves to suppress post-arrest statements
made outside the presence of counsel during a post-indictment
interview. (Thompson Mot. at 14–17.) In its opposition, the Gov-
ernment argues that the statements should not be suppressed
because Thompson knowingly and voluntarily waived his right
to counsel. (Gov’t Opp. at 35–38.) For the reasons stated below,
Thompson’s motion is denied.

         1. Applicable Law
The Sixth Amendment provides that “in all criminal prosecutions,
the accused shall enjoy the right to have the Assistance of Coun-
sel for his defense.” U.S. Const. Amend. VI. The right to counsel
attaches “at or after the time judicial proceedings have been ini-
tiated . . . whether by way of formal charge, preliminary hearing,
indictment, information or arraignment.” Fellers v. United States,
540 U.S. 519, 523 (2004); see also United States v. Rommy, 506
F.3d 108, 135 (2d Cir. 2007). “Once the right has attached, the
Sixth Amendment renders inadmissible in the Government’s
case-in-chief statements elicited by the Government outside the
presence of a defendant’s counsel that are not accompanied by a
waiver of this right.” United States v. Yousef, 327 F.3d 56, 140 (2d
Cir. 2003). The Government may procure a valid waiver from a
represented defendant when conducting an interview outside of
the presence of counsel unless the defendant has previously




                                23
made a “clear assertion of the right to counsel.” Montejo v. Loui-
siana, 556 U.S. 778 (2009).
To be valid, a waiver must reflect “an intentional relinquishment
or abandonment of a known right or privilege.” Patterson v. Illi-
nois, 487 U.S. 285, 292 (1988). The Government bears the
burden to show, by a preponderance of the evidence, “(1) that
the relinquishment of the defendant’s rights was voluntary, and
(2) that the defendant had a full awareness of the right being
waived and all of the consequences of waiving that right.” United
States v. Jaswal, 47 F.3d 539, 542 (2d Cir. 1995) (per curiam);
see also Missouri v. Seibert, 542 U.S. 600, 608 n.1 (2004). “While
all custodial interrogations inherently involve serious pressures,
in determining the voluntariness of petitioner’s post-Miranda
confessions, we must examine the totality of the circumstances .
. . [s]pecifically . . . 1) the accused’s characteristics, 2) the condi-
tions of the interrogation, and 3) the conduct of the police.”
Parsad v. Greiner, 337 F.3d 175, 183 (2d Cir. 2003). “The de-
fendant may waive the right whether or not he is already
represented by counsel; the decision to waive need not itself be
counseled.” Montejo, 556 U.S. at 786. “[C]ourts indulge in every
reasonable presumption against waiver.” Brewer v. Williams, 430
U.S. 387, 404 (1977).

         2. Discussion
Thompson was provided counsel during his initial interview with
United States Pre-Trial Services, following his July 16, 2019 ar-
rest. (Thompson Mot. at 11.) Within the next hour, he was taken
to another room and questioned by federal law enforcement
agents, without notice to or assistance of counsel, where he pro-
vided a videotaped statement. (Id.) Thompson contends that,
although he was instructed on his Miranda rights, he did not vol-
untarily, knowingly, or intentionally waive them. (Id. at 11-12.)
He asserts that he was confused by the abrupt move from the Pre-




                                  24
Trial Services interview, where his lawyer was present, to an in-
terview with federal agents in a different room equipped with a
video camera in the absence of counsel. (Id.at 16.) He asserts that
he was further confused because the agents told him that a law-
yer would be appointed if he wanted one, without mentioning
the lawyer he spoke to before, which indicated to him that the
lawyer he spoke with before did not represent him. (Id. at 17.)
Although he concedes that he signed the waiver form provided
by the agents in the second interview, he contends that the
signed form did not validly constitute a waiver of his rights due
to his confusion about the situation.
The Government argues that the videotaped statements demon-
strate that Thompson’s waiver was voluntary, knowing, and
intentional. (Gov’t Opp. at 35.) According to those statements,
the agents first advised Thompson that they were going to “run
through [his] rights,” and asked, “Have these guys already done
that with you this morning?” (Id.) Thompson replied: “No but I
knew that was going to come so . . . . You can have an attorney
present and all that.” (Id.) The agent responded: “We are going
to go through . . . it with you. If you have any questions just ask
us.” (Id.) After Thompson agreed verbally, the agent stated: “You
have the right to have a lawyer with you during the questioning
. . . If you can’t afford an attorney, one will be appointed to you
before any questioning if you wish . . . If you decide to answer
questions now without a lawyer present you have the right to
stop answering at any time. Do you understand all of them?” (Id.
at 35-36.) Thompson answered in the affirmative. (Id. at 36.)
The Government also asserts that Thompson received, initialed,
and signed an Advice of Rights form. (Id. at 37.)
The Government has met its burden of showing that Thompson
waived his Sixth Amendment right to counsel. The colloquy be-
tween Thompson and the authorities during the FBI interview
demonstrates that Thompson was advised of his rights and that




                                25
he acknowledged verbally and in writing that he understood
those rights. See United States v. Plugh, 648 F.3d 118, 127 (2d
Cir. 2011) (finding enforceable a waiver where defendant “did
ultimately sign an express ‘waiver-of-rights’ form before making
the inculpatory statements in question” and stating,“[t]hat fact,
alone, is enough to strongly support the finding that [defendant],
who could read and write and expressed his familiarity with his
rights, knowingly and freely waived those rights before speak-
ing.”) As in Plugh, Thompson demonstrated familiarity with his
right to counsel and executed the waiver form. Id. And there are
no suggestions in the recording or allegations in Thompson’s
brief that he was subject to threatening or coercive conduct. See
id. at 128 (crediting the lack of evidence of coercion, physical or
psychological abuse, or promises made to induce waiver).
Thompson asserts that he was confused after being relocated, but
confusion about the circumstances, alone, does not rebut the
Government’s showing that the waiver was valid. Cf. United
States v. Murphy, 703 F.3d 182, 193 (2d Cir. 2012) (holding
waiver was not valid where the authorities instructed the defend-
ant on his Miranda rights incorrectly). Accordingly, Thompson’s
motion to suppress the post-arrest statements is denied.

    C. Suppression of Phone Location Data
Defendants Darby and Davis move to dismiss phone location data
resulting from search warrants that the Government obtained on
March 8, 2018 and September 21, 2018. (Darby Mot. (Dkt. 403)
at 12-20; Davis Mot. (Dkt. 420) at 3.) Darby and Davis argue that
the March 8 warrant lacked probable cause and that the Septem-
ber 21 warrant both lacked probable cause and was issued based
on misleading information. (Id.) Defendants also argue that the
“good faith” exception to probable cause does not apply. (See
Darby Mot. at 20.)




                                26
         1. Applicable Law
A search warrant may be issued upon a showing of probable
cause that (1) a crime was committed and (2) evidence of that
crime is located in the premises to be searched. 8 United States v.
Travisano, 724 F.2d 341, 345 (2d Cir. 1983). “In considering the
quantum of certainty required, it is only a probability, and not a
prima facie showing of criminal activity, that is the standard of
probable cause.” Id. at 346. Under Illinois v. Gates, the court ap-
plies a “totality of the circumstances” test to evaluate whether
there was probable cause to issue the warrant, including where
the warrant was issued based on information provided by an in-
formant. 462 U.S. 213, 241-44 (1983). The result turns on
whether the judicial officer who issued the warrant “ma[d]e a
practical, common-sense decision whether, given all the circum-
stances set forth in the affidavit before him, including the veracity
and basis of knowledge of persons supplying hearsay infor-
mation, there is a fair probability that contraband or evidence of
a crime will be found in a particular place.” Id. at 238; see also
United States v. Grubbs, 547 U.S. 90, 95 (2006) (Probable cause
exists if, based on the totality of the circumstances set out in the
affidavit, “there is a fair probability that contraband or evidence


8
  Under Carpenter v. United States, the Government must obtain a search
warrant to acquire cell-site data. 138 S. Ct. 2206, 2221 (2018). Because
one of the two challenged warrants was procured before Carpenter was
decided, the Government contends that, by obtaining the March 2018 war-
rant, it did more than it was required to under the law as it existed then.
(Gov’t Br. at 57; see also United States v. Canada, No. 17-3283, 2021 WL
2394416, at *3 (2d Cir. June 11, 2021) (“The Court has declined to ex-
clude cell site evidence when a search of records was made without a
warrant pre-Carpenter where the cell site information was obtained
through a subpoena issued in conformity with the Stored Communications
Act.”). Because the court determines that the warrants were supported by
probable cause, it is not necessary to consider whether the March 2018
warrant was necessary.




                                   27
of a crime will be found in a particular place.”). The court reviews
a search warrant from a magistrate judge “simply to ensure that
the magistrate had a substantial basis for concluding that proba-
ble cause existed” and resolves doubts “in favor of upholding the
warrant.” United States v. Rosa, 11 F.3d 315, 326 (2d Cir. 1993).
If the reviewing court concludes that the warrant was not based
on probable cause, the evidence may still be admissible under the
“good faith” exception, which applies when the officers who ex-
ecuted the warrant acted in good faith reliance on its validity.
United States v. Leon, 468 U.S. 897, 922 (1984). However, sup-
pression “remains an appropriate remedy if the magistrate or
judge in issuing a warrant was misled by information in an affi-
davit that the affiant knew was false or would have known was
false except for his reckless disregard of the truth.” Id. at 923.

         2. Discussion
Darby and Davis move to suppress phone location data resulting
from the March 8, 2018 warrant (18-mc-725) on the grounds
that the warrant lacked probable cause. (Darby Br. at 13.) Darby
also moves to suppress phone location data resulting from the
September 21, 2018 warrant (18-mc-2534) for lack of probable
cause and because it was issued based on misleading infor-
mation. Each of the warrants was for phone records based on
information provided by confidential witnesses. (Darby Br. at 13,
18.)
The March 8 warrant sought and obtained historical cell-site in-
formation for nine phone numbers. (Gov’t Opp. at 51.) It was
based on statements related to the September 29, 2017 robbery
made by a confidential informant. (Id.) Darby asserts that the in-
formant’s affidavit did not suggest a connection between his
number and any phone number listed in the witness’s contact list.
(Darby Br. at 15-16.) Darby also asserts that the affidavit is not
representative of all contact between those two numbers because




                                28
it only includes one 19 second call from the day before the al-
leged robbery and fails to address 20 other calls between the two
numbers. (Id.)
The September 21 warrant, seeking data from Sprint, was based
on an affidavit from a confidential witness related to the Septem-
ber 7, 2017 robbery. (Darby Br. at 17-18.) The affidavit for the
warrant attributes a phone number listed under another name to
Darby and asserts that the number was in contact with co-con-
spirators before and after the date of the alleged robbery. (Darby
Br. at 18-19.)
Darby argues that this information is misleading and that the
good faith exception is inapplicable because the statements of the
confidential informant lack sufficient corroboration. (Darby Mot.
at 20.) He relies on Leon, 468 U.S. at 922, where the Supreme
Court held that the good faith exception does not apply where
the “affidavit [is] so lacking in indicia of probable cause as to
render official belief in its existence entirely unreasonable,” or a
warrant is “so facially deficient . . . that the executing officers
cannot reasonably presume it to be valid.” He also cites United
States v. Weaver, 99 F.3d 1372, 1381 (6th Cir. 1996), where the
court declined to apply the good faith exception where “a rea-
sonably prudent officer would have sought greater corroboration
to show probable cause.”
The Government responds that both warrants were based on suf-
ficient information, including corroborating information, to
support probable cause. (Gov’t Opp. at 51-55.) Specifically, the
Government points to details provided by the informant for each
warrant identifying co-defendants, the victim, the weapon used,
and other facts related to the alleged robberies. (Id.) In response
to Darby’s arguments concerning the September 21 warrant, the
Government argues that the affidavit demonstrated probable
cause that there was contact between Darby and co-defendants




                                29
during the month in which the robbery allegedly occurred. (Id.
at 55-56.)
The Government further contends that, even if the warrants were
invalid, the agents had a good faith basis to believe the warrants
were lawful because they “set forth probable cause that serious
robbery offenses had been committed, the identity of the perpe-
trators, and gave a clear basis for the phone numbers use[d] by
the perpetrators at the time the offenses were committed.” (Gov’t
Opp. at 56-57.)
The Government’s identification of corroborating information is
sufficient to support probable cause for each of the warrants. Be-
cause probable cause exists, the question of whether the good
faith exception applies is moot. Accordingly, Defendants’ motions
to suppress are denied.

    D. Suppression of Photo Identification and Motion for
       a Wade Hearing
Darby moves to suppress a photo array identification by the vic-
tim of the September 29, 2017 attempted robbery, where the
victim was allegedly tortured with a knife. (Darby Mot. at 21-27;
Gov’t Opp. at 57-58.) He argues that an in-court identification
should not be allowed as a cure for the defective photo array be-
cause the in-court identification would be “unduly suggestive.”
(Darby Br. at 22.) Darby requests an evidentiary hearing under
United States v. Wade, 388 U.S. 218 (1967).

        1. Applicable Law
“A prior identification will be excluded only if the procedure that
produced the identification is so unnecessarily suggestive and
conducive to irreparable mistaken identification that the defend-
ant was denied due process of law.” United States v. Salameh, 152
F.3d 88, 125 (2d Cir. 1998). “If pretrial procedures have been
unduly suggestive, the court must determine whether an in-court
identification will be the product of the suggestive procedures or




                                30
whether instead it is independently reliable.” United States v.
Concepcion, 983 F.2d 369, 377 (2d Cir. 1992). “[U]se of a photo
array is not inherently suggestive, and its mere use will not pre-
vent admission of the pre-trial identification or an in-court
identification by the witness.” United States v. Levy, No. 04-cr-559
(NGG), 2005 WL 2179650, at *2 (E.D.N.Y. Sept. 9, 2005) (citing
Simmons v. United States, 390 U.S. 377, 384 (1968)). “If there is
nothing inherently prejudicial about the presentation, such as the
use of a very small number of photographs or of suggestive com-
ments, the principal question is whether the picture of the
accused, matching descriptions given by the witness, so stood out
from all of the other photographs as to suggest to an identifying
witness that that person was more likely to be the culprit.” United
States v. Maldonado-Rivera, 922 F.2d 934, 974 (2d Cir. 1990).
A court may hold a Wade hearing to “examine police procedures
surrounding an out-of-court identification of the defendant for a
taint of suggestiveness.” Lynn v. Bliden, 443 F.3d 238, 249 (2d
Cir. 2006), as amended (May 19, 2006); see also United States v.
Brown, No. 14-cr-509 (NSR), 2017 WL 825314, at *1 (S.D.N.Y.
Mar. 2, 2017); (“To merit a Wade hearing, a defendant must “al-
lege facts supporting his contention that the identification
procedures used were impermissibly suggestive.”).

         2. Discussion
Darby contends that the photo array should be suppressed be-
cause the Government’s discovery fails to show its propriety and
because of discrepancies between the victim’s description of the
perpetrator and his own characteristics. (Darby Br. at 23-24.)
Specifically, Darby asserts that contemporaneous forms pro-
duced by the Government from the photo array omit necessary
information, including a description of the information provided
to the victim. (Id.) Darby also contends that the victim’s descrip-
tion of the perpetrator as an unmasked Black male who was light
skinned, 20 years old, 5’8”, and 160 pounds is an inadequate




                                31
identification, as Darby was 28 years old, six feet tall, and
weighed 160 pounds at the time of the robbery attempt. (Id. at
22-23.) Darby contends that an in-court identification would be
under the “most suggestive circumstances in which it is obvious
where the defendant is seated in the courtroom” and should not
be allowed. (Darby Br. at 26.) The Government responds that the
evidence should be admissible without a Wade hearing because
Darby has not identified specific deficiencies in the identification
procedures and because the victim’s identification of him was
sufficiently accurate. (Gov’t Opp. at 62-63.)
Darby has not identified facts suggesting that the photo identifi-
cation was improper or that the victim’s description was
sufficiently inaccurate to warrant an evidentiary hearing on this
dispute. Accordingly, his motion to suppress or for a Wade hear-
ing is denied.

VII. DISCOVERY AND DISCLOSURE MOTIONS

Defendants bring various motions seeking to compel discovery
and disclosure of evidence, including under Brady v. Maryland,
373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972);
and the Jencks Act. They also seek to compel early 404(b) notice,
production of a bill of particulars, and various other discovery
items.

    A. The Government’s Ongoing Brady and Giglio
       Obligations
Defendants Darby, Henderson, and Woods seek orders directing
disclosure of all exculpatory and impeachment material and
identification of its relationship to any witnesses, potential wit-
nesses, co-defendants, and unindicted co-conspirators under
Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United
States, 405 U.S. 150 (1972). These motions include Darby’s re-
quest for production of surveillance video footage that does not
depict him at robbery locations charged in Counts Three, Seven,




                                32
and Ten. Henderson seeks to require the agents who participated
in the investigation to be asked about all exculpatory infor-
mation.
“The prosecution has a constitutional duty to disclose evidence
favorable to an accused when such evidence is material to guilt
or punishment.” United States v. Coppa, 267 F.3d 132, 135 (2d
Cir. 2001). That includes exculpatory evidence and evidence that
may be used to impeach a key government witness. See Giglio,
405 U.S. at 154. The material must be disclosed “in time for its
effective use at trial.” Coppa, 267 F.3d at 144-46. The district
court may order these disclosures at any time as a matter of
“sound case management.” United States v. Taylor, 17 F. Supp.
3d 162, 177 (E.D.N.Y. 2014), aff’d, 802 Fed. App’x 604 (2d Cir.
2020).
The Government’s disclosure obligations are ongoing, and the
court expects that it will continue to provide relevant and timely
updates. Accordingly, these motions are denied as premature
with leave to renew.

    B. Rule 404(b) Notice
Defendants Elias, Davis, Henderson, and Woods move for an or-
der requiring early disclosure of any evidence that the
Government intends to offer at trial pursuant to Federal Rule of
Evidence 404(b). Henderson also moves to preclude the Govern-
ment from referencing “any other extraneous crimes,
convictions, or misconduct by the defendant or other defense
witnesses” during trial.
Rule 404(b)(3) requires that the Government “(A) provide rea-
sonable notice of any [evidence of crimes, wrongs or acts] that
the prosecutor intends to offer at trial, so that the defendant has
a fair opportunity to meet it; (B) articulate in the notice the per-
mitted purpose for which the prosecutor intends to offer the
evidence and the reasoning that supports the purpose; and (C)




                                33
do so in writing before trial – or in any form during trial if the
court, for good cause, excuses lack of pretrial notice.”
The Government argues that these motions are premature, and
has agreed to provide 404(b) notice at least one month before
trial. (Gov’t Opp. at 68-69.) Accordingly, the motions are denied
as premature with leave to renew.

    C. Bill of Particulars
Defendant Woods seeks a bill of particulars identifying the rob-
bery addresses, the identity of robbery victims and co-
conspirators, and the manner in which he will be identified at
trial as a participant. (Woods Mot. at 10.)
A bill of particulars is appropriate when it is necessary to supple-
ment a vague indictment. See United States v. Chen, 378 F.3d 151,
163 (2d Cir. 2004). The question is whether the information is
necessary for the defendant to understand the charges against
them. See United States v. Gotti, 784 F. Supp. 1017, 1019
(E.D.N.Y. 1992).
The Government argues that it has provided sufficient infor-
mation in the indictment and that Woods’ motion is an improper
attempt to obtain specific details about the Government’s theory
in advance of trial.
Because the indictment is sufficiently detailed as to notify the de-
fendants about the nature of the charges against them, the
motion for a bill of particulars is denied.

    D. Remaining Discovery Motions
Defendants also seek to compel certain discovery and to preclude
certain references at trial, including disclosure of all rough notes
and writings of law enforcement and Government lawyers; the
identities of informants; early disclosure of information under
the Jencks Act; and disclosure of the Government’s exhibit list.
These motions are denied as premature with leave to renew.




                                34
         VIII.   CONCLUSION

         For the foregoing reasons, the motions to dismiss the firearm-
         related counts are DENIED; the motions to dismiss the charges
         for committing physical violence under the Hobbs Act are
         GRANTED; the motions to suppress are DENIED; the motion for
         a bill of particulars is DENIED; and decisions on the severance
         and discovery motions are DENIED as premature with leave to
         renew.


SO ORDERED.


Dated:      Brooklyn, New York
            July 8, 2021

                                                  _/s/ Nicholas G. Garaufis_
                                                  NICHOLAS G. GARAUFIS
                                                  United States District Judge




                                       35
